Citation Nr: 1618420	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to an initial compensable rating for right knee disability for the period prior to June 1, 2008, and to an evaluation in excess of 30 percent from June 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 in the Navy, and from November 1987 to January 1992, December 2001 to January 2003, and November 2005 to November 2006 in the Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

1.  In a May 4, 2016 letter, the Veteran, through his authorized representative, withdrew his claim for an initial compensable rating for service-connected hearing loss.

2.  In a May 4, 2016 letter, the Veteran, through his authorized representative, withdrew his claim for a higher initial rating for service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an initial compensable rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to higher initial ratings for right disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On May 4, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an initial compensable rating for service-connected hearing loss, and to higher initial ratings for service-connected right knee disability.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  

Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and as such, those issues are dismissed. 









	(CONTINUED ON NEXT PAGE)

ORDER

The claim for an initial compensable rating for hearing loss is dismissed.

The claim for higher initial ratings for right knee disability is dismissed.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


